Harvey, J.
(dissenting): While I do not agree with the opinion of the court as written in some other respects, I shall discuss but two points: (1) Whether there is any substantial evidence of the joint consent of the husband and wife to the alienation of the homestead, and (2) whether facts were shown that take the case out from under the statute of frauds.'
Let us examine the evidence of the trade and Mrs. Wycoff’s consent thereto. The plaintiff testified:
“Mr. Wycoff and I met one evening at the Oriental hotel, and having conversation, as we did quite often, and he*-to start with, Mr. Reynolds, rather, wanted to trade me his house for this property. Mr. Wycoff came in just then, and he said that, ‘Well, I can trade you my house, the Robinson house, for this property.’ , So we talked a little bit and finally talked business, and I made him a proposition how I would trade. I asked him three thousand dollars to boot between this house — the difference between this house — or this property and this house. And he thought I made him a very fair proposition, but was a little high, and we talked awhile, and finally we traded at two thousand dollars. He was to give me — I was to give him the stock in the two companies, I believe 375 shares in the Great Northern and 135 in the Wapello, and Mr. Wycoff was to give me two thousand — Mr. Wycoff was to pay me two thousand dollars in money, or was to have — to give me his note or take a little time. Now, he was to pay me at least in three months, or if not I was to give him a’renewal time of three months more for the two thousand dollars. That was the deal in full. We walked out onto the curb and we spoke of a little agreement — was something said, and we decided it was no need; we were friends, we understood the deal, and it was a deal and that was all there was to it. . , . There was a mortgage on the property for $5,000 that I assumed. ... Q. At any time after that original transaction concerning this trade or exchange, did you have any conversation with Mrs. Wycoff about the trade, or she with you? A. I was at her house while she was still living there before she moved out. Q. Was that after the trade had been made? A. Yes, sir, after the trade had been made, yes, and had a conversation with Mrs. Wycoff. Q. About this transaction? A. Yes; it was mentioned in our conversation and talked over. Q. In the conversation that you had there with her or in her presence did you learn from her or she from you that such a transaction had taken place? A. Oh, yes. Q. She knew about it? A. Yes. Q. At any time after this transaction with Mr. Wycoff concerning the exchange, did Mrs. Wycoff make any objection to the transaction in any way to you? ... A. No, sir; she complimented me on the house and said it was a fine -home, but she could live and get along with less work in *176a smaller house. Q. Did you have any other conversation with her at any time? A. I don’t recall I did with Mrs. Wycoff except the conversation on that particular day. . . . Q. Have you given all of the conversation that you have had with Mrs. Wycoff? A. I don’t recall ever talking to Mrs. Wycoff after that day, Mr. Jones. Q. That was just the one time in the house? A. Yes, sir.”
Plaintiff’s son, C. M. Eakin, testified:
“I had a talk with Mrs. Wycoff concerning the transaction, in the presence of my father, Mr. Graham and Mr. Parkin and Mr. and Mrs. Wycoff, and the deal was talked over and she thought they could get another and smaller house, with their family. She did not express any objection or regret.”
W. H. Wycoff, on cross-examination, testified:
“At the time this oral contract was entered into between myself and Mr. Eakin I discussed the matter with my wife and told her I was making this trade, and that we had reached an agreement, and told her what the agreement was, as nearly as I could. This was before we moved out of the property, and about the time the agreement was made between me and Mr. Eakin.”
Mr. and Mrs. Wycoff moved out of the property in May. Soon thereafter plaintiff’s son, C. M. Eakin, asked Mrs. Wycoff for the key to the house. She let him have it on his promise to return it to her, which he did. This is all the evidence in the record of Mrs. Wycoff’s knowledge or connection with the transaction.
Our constitution provides (art. 15, § 9) that the homestead cannot be alienated without the joint consent of husband and wife. “It cannot be done without such consent. The constitution of the state says so in plain words, and that is the end of all argument.” (Jenkins v. Simmons, 37 Kan. 496, 505, 15 Pac. 522.) It is not enough to show consent of one at one time and of the other at another time. “It must always be joint and simultaneous.” (Bank v. Duncan, 87 Kan. 610, 613, 125 Pac. 76.) But this is familiar law in this state. (Ott v. Sprague, 27 Kan. 620, 624; Howell, Jewett & Co. v. McCrie, 36 Kan. 636, 14 Pac. 257; Wallace v. Insurance Co., 54 Kan. 442, 38 Pac. 489; Matney v. Linn, 59 Kan. 613, 54 Pac. 668; Durand v. Higgins, 67 Kan. 110, 72 Pac. 567; Ferguson v. Nuttleman, 110 Kan. 718, 205 Pac. 365.) It is true both the plaintiff and his son talked with Mrs. Wycoff about the transaction and she made no objection. “This does not prove consent. She was not called upon to object. It was not a case where silence gives consent. No presumption from silence can be indulged by the court which affects adversely the rights of the wife in her homestead.” (Land Co. v. Gas Co., 43 Kan. 518, 523, 23 Pac. 630.) “It is the duty of a party who purchases or *177contracts to purchase a homestead occupied by the owner and his family to obtain the joint consent of the owner and his wife.” (Thimes v. Stumpff, 33 Kan. 53, 60, 5 Pac. 431.) This duty plaintiff never performed. Plaintiff did not even tell Mrs. Wycoff what his agreement with Mr. Wycoff was when he 'talked with her a month or more after his agreement with Mr. Wycoff, which was the only time he had any conversation with her! ,
“The assent required by the constitution is not a blind action, performed without knowledge or a fair opportunity to know the consequences, but must be an intelligent concurrence on the part of the wife in the conveyance.” (Wallace v. Insurance Co., 54 Kan. 442, 453, 38 Pac. 489.) The only evidence that she was ever told by any one was brought out in the cross-examination of W. H. Wycoff, and this does not purport to show that she was asked to, or- did, consent to it. All we have in this case is: The husband met a friend at the hotel — they were such good friends that they did not need a contract — and they agreed upon a trade for his homestead. A few days later the husband told his wife what he wanted her to know about it. No one took the trouble to ask her consent; no one testified that she did consent. “The homestead was not intended for the play and sport of capricious husbands merely, nor can it be made liable for his weakness or misfortune. It' was not established for the benefit of the husband alone, but for the benefit of the family and of society.” (Morris v. Ward, 5 Kan. 239, 244.) It is true the consent does not have to be in writing, it may be shown by acts in pais, and probably no greater amount of evidence nor more strict proof is required than is deemed necessary to establish any other material fact. When evidence of this character is resorted to it must be sufficient to relate back, and show a consent on her part at the time of the contract in question. (Johnson v. Samuelson, 69 Kan. 263, 76 Pac. 867.) Otherwise the consent of husband and wife would not be joint and simultaneous. The only acts Mrs. Wycoff is shown to have done are: (1) She did not object, but, as we have seen, that is not equivalent to a consent. (2) She moved out of the house about May 11. This does not show that she consented in March to an alienation of her homestead, nor even that she was consenting to it at that time. And (3) that she let plaintiff’s son have a key to the house on his promise to return it to her, which he did.
In my judgment this is inadequate to support the court’s finding *178No. 5. Defendant’s motion to set that aside should have been sustained. In this connection it should be noted that plaintiff had no contract of any kind, either in writing or in parol, with Mrs. Wycoff; he does not pretend to have had any agreement with her. It seems elementary that one cannot obtain specific performance of a contract against a person with whom he has had no contract.
Passing to the question of part performance, the findings of the court are that plaintiff never moved into the property nor rented it; he paid taxes upon the property, interest on the mortgage thereon, and the premium on an insurance policy on the garage; he made a deed to the property to Robinson, as security for a debt; his son received for him two keys to the house. This is all the findings show that plaintiff did toward taking possession of the property or paying therefor. Defendants requested the court to find that plaintiff had made no valuable improvements upon the property. This request was refused, but since the court did not find that plaintiff made valuable and lasting improvements thereon, the result is the same. When a case is tried to a court and he is requested to make findings of fact he is presumed to make findings upon all facts established by proof and upon which the judgment is based. (Shuler v. Lashhorn, 67 Kan. 694, 74 Pac. 264; Snodgrass v. Carlson, 117 Kan. 353, 232 Pac. 241.) Defendants requested the court to find that when W. H. Wycoff delivered two kfeys for the house to plaintiff’s son he retained a full set of keys for the house and that he delivered them to Mr. Bray at the time of the contract with him. This request was refused. I am unable to see why this requested finding was not made. It was testified to by two witnesses and was not controverted by any witness, and it has an important bearing upon whether there was, or was intended to be, a complete delivery of possession to plaintiff. The delivery of keys to a prospective buyer does not necessarily mean the delivery of possession. (Shepard v. Niles, 125 Atl. 669 [Del. Ch.].) There is no finding of the court that the plaintiff, or anyone on his behalf or by his authority, ever went into, upon or about this property after defendant moved out of it. The only consideration passing from plaintiff to W. H. Wycoff under their parol agreement was the certificates for the shares of stock in the two oil companies. These were never delivered, nor were they tendered by plaintiff until in June, 1923, about fifteen months after the parol agreement and about a month after W. H. Wycoff had written plaintiff calling the deal off.
*179From these findings the court concluded, as a matter of law, “that plaintiff had the exclusive and continuous possession” of the real property since defendants moved out of it in May, 1922. Obviously, this is an erroneous conclusion. The property was vacant and unoccupied during that time; it was not in the actual, open, notorious possession of anyone. The constructive possession of vacant and unoccupied property is in the person in whom the title is vested. As between vendor and vendee of an executory contract for the conveyance of real estate, in the absence of any provision in the contract as to when possession shall be delivered (and there was none in the parol agreement in this case), the right of possession is in the vendor (Gildehaus v. Whiting, 39 Kan. 706, 18 Pac. 916) until the deed is delivered (Barker v. Denning, 91 Kan. 485, 138 Pac. 573). See note 28 A. L. R. 1069, where the many authorities on this question are collected. So, as a question of law, the constructive possession was in defendant.
If by any process of reasoning it can be said, from the court’s findings, that plaintiff had the constructive possession of the property after defendants vacated it, that would avail the plaintiff nothing, for constructive possession is not the character of possession which could justify or authorize a court of equity to decree the specific performance of a parol contract for the conveyance of lands, unenforcible under the statute of frauds.
“There must be an actual and notorious, and not merely a constructive, possession. A mere technical possession, not open to the observation of the neighborhood, is insufficient.” (36 Cyc. 668, and cases there cited.)
Possession to be sufficient to sustain a suit for specific performance of a parol contract must be actual, open, notorious, exclusive and continuous under the delivery of the plaintiff. Constructive possession of vacant town lots is not sufficient. Such possession remains with the legal title. (Development Co. v. Thornburg, 46 W. Va. 99.)
“A mere symbolical or constructive change of possession will not suffice, for that would not lay the trespassers liable to an action for trespass.” (Treat v. Ellis, 6 Alaska, 290, syl. ¶ 5.)
“A mere technical possession, not open to the observation of the neighborhood, is insufficient.” (Boese v. Childress, 83 Okla. 60, 63.)
This necessarily follows when we consider the reasons which prompt courts of equity in some cases to decree the specific performance of contracts of this character, which we shall now examine.
In Edwards v. Fry, 9 Kan. 417, 422, it was said:
*180“A parol contract to sell land, as a contract, is always void, not because of any immorality or illegality, it is true, but because the law does not recognize such method of transferring title to real estate. Part performance takes such a case out of the statute of frauds, not because it furnishes any greater proof of the contract, or because it makes the contract any stronger, but because it would be intolerable in equity for the owner of a tract of land to knowingly suffer another to invest time, labor and money on that land upon the faith of a contract which did not exist. Part performance, working injury to one party, unless followed by full performance, is necessary to enforce performance by the other. Equity bases its right to interfere upon the ground that without its interference injury and wrong will result, and not on the ground that it is morally right that men should perform their contracts.”
In Nay v. Mograin, 24 Kan. 75, 80, it was said:
“Part performance does not make the parol contract any stronger or more binding. It is still a contract which the statute declares inoperative to transfer title. Equity has interfered in cases of part performance to prevent one party from leading another on to the expenditure of labor and money in the melioration of an estate upon the faith of an agreement, and then denying the agreement.”
In Baldridge v. Centgraf, 82 Kan. 240, 244, it was said:
“The ground upon which a court, notwithstanding the statute of frauds, may compel the complete performance of an oral contract for the sale of real estate, which has been partly performed, is that such a decree may be necessary in order to avoid injustice toward one who in reliance upon the agreement has so altered his position that he can not otherwise be afforded adequate relief. His mere entry into possession with the consent of the owner does not in and of itself meet this condition. It does not make him a trespasser in fact, and a decree of specific performance is not necessary to protect him from liability as such. Nor does it in and of itself place him at any disadvantage or involve him in any loss. True, whenever he has made permanent improvements upon the property the courts are-ready to order a conveyance, even although it might be possible to provide compensation in damages. A sufficient reason for this is that alterations in the artificial features of real estate are so largely a matter of individual taste that the loss to their designer in being deprived of their benefit might not be adequately measured, either by the increased value of the property or by his expenditures in making them. And whenever possession is taken under such circumstances that its relinquishment involves a disadvantage, apart from the mere loss of the benefits of the bargain, a case may be presented for equitable relief, dependent upon the special circumstances.”
In Engelbrecht v. Herrington, 103 Kan. 21, 24, 172 Pac. 715, it was said:
“The general rule is that every parol contract concerning lands is within the statute of frauds and perjuries and unenforceable except where the performance cannot be compensated in damages.”
*181Based upon the reasons above stated, the question arises, What will constitute sufficient partial performance, on the part of the vendee, with the knowledge and consent of the vendor, of a parol contract to convey land, unenforceable under the statute of frauds, to authorize or justify a court of equity, in order to prevent a fraud upon the vendee, to decree a specific performance of the contract?
Three elements are usually considered: (1) payment, or part payment, of the purchase price; (2) possession; (3) the making of lasting and valuable improvements. Our court has held that payment alone is not sufficient, for the amount paid may be readily ascertained and can be recovered in damages (Baldwin v. Squier, 31 Kan. 283, 284, 1 Pac. 591; Goddard v. Donaha, 42 Kan. 754, 22 Pac. 708); that possession alone is not sufficient (Baldridge v. Centgraf, 82 Kan. 240, 108 Pac. 83), though in some earlier cases (Edwards v. Fry, 9 Kan. 417, 423; Durham v. C. C. & M. Co., 22 Kan. 232, 247) there is dicta to the effect that possession alone is sufficient, on the theory that the vendee, by going into possession, may have rendered himself liable for trespass. That could never be true, of course,, unless the vendee went into actual possession. Hence constructive possession has never been regarded as sufficient. The English rule is that actual possession is sufficient (36 Cyc. 652); in this country the rule has been sometimes followed, but in many of the states it is repudiated (36 Cyc. 654; Bell v. Anderson, 292 Ill. 605).
The making of lasting and valuable improvements, which, of course, includes possession, is sufficient. This is because such improvements enhance the value of the estate in a sum which cannot be estimated accurately. (Galbraith v. Galbraith, 5 Kan. 402, 409; Holcomb v. Dowell, 15 Kan. 378; Flanigan v. Waters, 57 Kan. 18, 45 Pac. 56; Crane v. Cheney, 77 Kan. 815, 91 Pac. 67.) Payment and improvements, where vendee was already in possession, was held sufficient in Edwards v. Fry, 9 Kan. 417, and of course payment, possession and improvements are sufficient. Payment and possession were held sufficient in Witt v. Boothe, 98 Kan. 554, 158 Pac. 851, and Hoppas v. Bremer, 114 Kan. 609, 220 Pac. 251, but were held insufficient in Baldwin v. Baldwin, 73 Kan. 39, 84 Pac. 568, and Baldridge v. Centgraf, 82 Kan. 240, 108 Pac. 83.
When the vendee has not made lasting and valuable improve*182ments, and when possession is relied upon, either alone or in connection with payments, the character of the possession is of the highest importance.
“But to take a parol contract for the sale of land out of the statute of frauds by reason of a delivery of possession, such possession must be notorious, exclusive, and obviously in pursuance of the contract.” (Baldwin v. Squier, 31 Kan. 283, 284, 1 Pac. 591.)
“A possession, to be effective and to take an oral contract out of the statute of frauds, not only must be actual, notorious and exclusive, but it must have been taken and held in pursuance of such contract.” (O’Brien v. Foulke, 69 Kan. 475, syl. ¶ 1, 77 Pac. 103.)
“It must be notorious, exclusive, continuous, and in pursuance of the contract.” (Baldwin v. Baldwin, 73 Kan. 39, syl. ¶ 1, 84 Pac. 568.)
“Where it is sought to enforce a parol contract to convey lands, and possession is relied upon as part performance, the rule that the possession must be exclusive is satisfied where it is shown that the possession was as exclusive as the terms of the contract would permit.” (Taylor v. Taylor, 79 Kan. 161, syl. ¶ 1, 99 Pac. 814.)
The payment of interest on the mortgage assumed is at best only á payment of a part of the purchase price. (Clegg v. Bran-nan, 111 Tex. 367.) The payment of taxes of 1921 was not incumbent upon plaintiff under his contract as testified to by him, and the payment of other taxes and of insurance may be readily ascertained in amounts and recovered in damages. Hence these matters are insufficient part performance. As we have seen, constructive possession means nothing as part performance, but in my judgment the plaintiff did not have as much as constructive possession. The judgment should be reversed with directions to enter judgment for defendants.
Burch, J., joins in this dissent.